10

11

12

14

15

16

17

18

19

20

21

22

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
RICHARD EDWARDS, Case No.: 2:17-cv-02174-APG-VCF
Plaintiff Order Dismissing Defendant Ramirez
V.
WASHOE COUNTY SHERIFF’S OFFICE,
et al.,
Defendants

 

 

 

 

Plaintiff Richard Edwards previously moved for default judgment as to defendant
Ramirez. ECF No. 28. I denied that motion both because it was procedurally improper and
because it did not appear that Ramirez had been properly served. ECF Nos. 18, 29. Since then,
Edwards has not submitted proof of proper service on Ramirez. I therefore ordered Edwards to
show cause why Ramirez should not be dismissed for failure to properly and timely serve him.
ECF No. 32. I warned Edwards that failure to respond to the order to show cause would result in
dismissal of Edwards’ claims against Ramirez without prejudice. Jd. Edwards did not timely
respond to that order.

IT IS THEREFORE ORDERED that plaintiff Richard Edwards’ claims against defendant
Ramirez are DISMISSED for failure to properly and timely serve Ramirez.

DATED this 26th day of June, 2019.

(/—

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

 
